Title: To George Washington from Alicia Bennett, the Countess of Tankerville, 13 February 1784
From: Tankerville, Alicia Astley Bennett, countess of
To: Washington, George



Sir
upper Gros[venor] St. [London] febry the 13—1784

I Am, favor’d with yours, and am very sorry it is not Convenient to you to Accept of the Trust, my Sons took the liberty of offering to you, I wish’d to give you as little trouble as the Nature of the business wou’d admit of. the Chief thing I look’d to, was the Sanction and Honor it wou’d be to my Son Henry to be under your protection. I have for near twenty years had great trouble and Vexation About the Virginia property, and I did lately flatter myself, with your Assistance, I shou’d have the pleasure of seeing my Son Enjoy a good fortune independant, but how Vain are all our wishes & Expectations in this world. I have the Honor to be with the greatest Respect Sir your Most Obedient Humble Servant

A: Tankerville

